                Case 20-10343-LSS                Doc 5544         Filed 07/12/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 3588

         CERTIFICATE OF NO OBJECTION REGARDING THE FIRST MONTHLY
          APPLICATION OF OMNI AGENT SOLUTIONS FOR ALLOWANCE OF
            COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
             THE PERIOD FROM FEBRUARY 1, 2021 TO MARCH 31, 2021

                  The undersigned hereby certifies that, as of the date hereof, Omni Agent Solutions

(“Omni”) has received no answer, objection or other responsive pleading to the First Monthly

Application of Omni Agent Solutions for Allowance of Compensation and Reimbursement of

Expenses for the Period from February 1, 2021 to March 31, 2021 (the “Application”) (D.I. 3588),

filed on May 11, 2021.

                  The undersigned further certifies that Omni has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than May 25, 2021 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 5544     Filed 07/12/21     Page 2 of 2




on April 6, 2020, the Debtors are authorized to pay the amount indicated below without any further

court order.



    (1) Total Fees        (2) Total Expenses           (3) 80% of           Total Debtors are
      Requested               Requested              Requested Fees         Authorized to Pay
                                                                               ( (2) + (3) )

     $71,612.00                  $0.00                 $57,289.60               $57,289.60

                WHEREFORE, Omni respectfully requests that the Application be approved.


Dated: July 12, 2021                         OMNI AGENT SOLUTIONS
       New York, NY
                                             /s/ Paul H. Deutch_____________
                                             Paul H. Deutch
                                             Executive Vice President
                                             1120 Avenue of the Americas, 4th Fl.
                                             New York, NY 10036
                                             Telephone: 212-302-3580
                                             Email: pdeutch@omniagnt.com

                                             ADMINISTRATIVE AGENT TO THE
                                             DEBTORS AND DEBTORS IN
                                             POSSESSION
